Order, as resettled, adjudging defendants Newman Company, Inc., and Joseph S. Newman in contempt of court reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Respondent’s judgments against Louis Kohl were *625not liens on the property sought tó be foreclosed and would not become so unless the deed by Kohl to Kohl and Popick, Inc., was set aside in the respondent’s judgment creditor’s action. Its answer in the present action does not appear in this record and we cannot determine here whether the issue of fraud was litigated herein. If it was, and the question decided in respondent’s favor, there could have been no decree of foreclosure, as plaintiff's mortgage would be invalid. As such decree was made and entered, it must have been determined either that the deed and mortgage were valid and respondents without any interest in or lien upon the property, or that its claim should not be litigated in the action. In either event, it would have no right or standing to move to punish appellants for contempt. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.